Citation Nr: 1748135	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-30 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for tinea pedis and tinea unguium of the bilateral lower extremities and feet.  

2.  Entitlement to an effective date for a 10 percent rating for stasis dermatitis with pigmentation of the legs, prior to February 1, 2016.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1980 to March 1981 and on active duty from November 1990 to May 1991 (including deployment to Southwest Asia in support of Operations Desert Shield/Desert Storm), from February 1999 to October 1999, and from March 2003 to March 2004.  He also served on ACDUTRA and inactive duty training (INACDUTRA) with the Army Reserve and National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2016 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, May 2014, and August 2015, the Board remanded the issue of entitlement to an increased (compensable) rating for tinea pedis and tinea unguium of the bilateral lower extremities and feet for additional development.  

In addition, the increased rating claim for tinea pedis and tinea unguium of the bilateral lower extremities and feet was previously affected by a stay.  The stay involved all cases affected by the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), concerning disabilities evaluated under 38 C.F.R. § 4.118.  The Federal Circuit has since issued a decision and the stay is no longer in effect.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

The Veteran testified as to the issue of entitlement to an increased (compensable) rating for tinea pedis and tinea unguium of the bilateral lower extremities and feet at a Board hearing before the undersigned Veterans Law Judge in March 2011.  

The Board notes that, although a March 2016 supplemental statement of the case (SSOC) reflects that increased rating claims for stasis dermatitis with pigmentation of the legs and neurodermatitis of the neck were the subject of a Board remand, as noted in the Board's August 2015 remand, service connection for stasis dermatitis with pigmentation of the lower legs and neurodermatitis of the neck was granted in October 2014 rating decisions.  As the Veteran did not file a notice of disagreement (NOD) with the initial ratings assigned for stasis dermatitis with pigmentation of the legs, or for neurodermatitis of the neck in the October 2014 rating decisions, increased rating claims with respect to those issues are not before the Board.  The Board notes that the RO's October 2014 notice of the October 2014 rating decision with respect to neurodermatitis of the neck informed the Veteran of the need to file a NOD if he disagreed with the determination.  Moreover, in a March 2015 submission, the Veteran stated that he did not wish to appeal the initial rating assigned for stasis dermatitis with pigmentation of the legs.  Thus, those issues are no on appeal as an SSOC in no case will be used to announce decisions by the RO on issues not previously addressed in the statement of the case (SOC).  See 38 C.F.R. § 19.31(a).  

In a September 2016 brief, the Veteran's representative referenced the said issue of a higher rating for stasis dermatitis.  Should the Veteran wish to file a claim for increase for that service-connected disability, he should submit a claim on the proper standardized VA form.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for bilateral tinea pedis and tinea unguium of the bilateral lower extremities and feet.  It is currently assigned a noncompensable rating under Diagnostic Code (DC) 7806 pertaining to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  The Board finds that further development is necessary.  

More specifically, and although the February 2016 VA report of examination notes that tinea pedis and tinea unguium of the bilateral lower extremities and feet and stasis dermatitis with pigmentation of the legs, affect 9 percent of each leg for a combined total body area affected of 18 percent, it is not clear what part of the 18 percent was attributed to the tinea pedis and tinea unguium of the bilateral lower extremities and feet.  The Board notes that although no active tinea pedis/unguium of the bilateral lower extremities and feet was noted, a quarter-sized lesion on the dorsum of each foot was reported, and it is unclear whether either that finding, or the notation of flare ups of pruritus during the summer months, was attributed to tinea pedis and tinea unguium of the bilateral lower extremities and feet, or, to stasis dermatitis with pigmentation of the legs.  In addition, the Board notes that in an April 2016 submission, the Veteran stated that although both tinea pedis/unguium of the bilateral lower extremities and feet, and stasis dermatitis with pigmentation of the legs, have been separately diagnosed, his symptoms are the same as those in 1991, at the time service connection was granted for tinea pedis/unguium.  

Further, and although referenced in the Board's August 2015 remand, the February 2016 VA examination report does not address a May 2015 VA dermatology record reflecting findings to include scaly erythematous macules on the scalp, sunburn on the posterior neck, and blanchable telangiectasia with a few brown macules on the calves.  In view of the above, as well as a June 2016 VA treatment record reflecting diagnoses of actinic keratosis and Poikiloderma of Civatte, noting a single scaly erythematous macule on the scalp, as well as erythematous skin of the neck with fine telangiectasisas, the February 2016 VA opinion is not completely adequate for a determination.  As such, a new VA examination is warranted.  

The Board notes that under DC 7806, a 10 percent evaluation is assigned for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  In the alternative, rating as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability, is appropriate.  

The Board notes that although the February 2016 VA examination report reflects constant use of topical steroids for lower extremity skin conditions, it was recently held by the Federal Circuit that topical corticosteroid is not to the level of "systemic therapy."  Johnson, 862 F.3d at 1351.

Lastly, in April 2016, the Veteran filed an NOD with the effective date assigned for the increased (compensable) rating for stasis dermatitis with pigmentation of the legs in a March 2016 rating decision.  In June 2016, the RO issued a response to the Veteran's April 2016 NOD and is likely addressing this matter; however, an SOC as to this claim has not yet been issued, which is the next required step.  See 38 C.F.R. § 19.9(c).  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC with respect to entitlement to an effective date for an increased (compensable) rating for stasis dermatitis with pigmentation of the legs, prior to February 1, 2016.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to following with respect to service-connected tinea pedis and tinea unguium of the feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, and any other relevant skin symptoms/diagnoses:

(a.)  Is more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas affected by tinea pedis and tinea unguium tinea pedis of the feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's tinea pedis and tinea unguium of the bilateral lower extremities and feet, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?

(b.)  Is more than 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected by tinea pedis and tinea unguium of the bilateral lower extremities and feet, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's tinea pedis and tinea unguium of the bilateral lower extremities and feet, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period?

(c.)  Is at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of his exposed areas affected by tinea pedis and tinea unguium of the bilateral lower extremities and feet, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's tinea pedis and tinea unguium of the bilateral lower extremities and feet, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck: require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period?

(d.)  Is less than 5 percent of the Veteran's entire body or less than 5 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, and; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require no more than topical therapy during the past 12-month period?

In rendering the opinion, the examiner should address relevant diagnoses during the appeal, to include the May 2015 VA dermatology record reflecting findings to include scaly erythematous macules on the scalp, sunburn on the posterior neck, and blanchable telangiectasia with a few brown macules on the calves, as well as the June 2016 VA treatment record reflecting diagnoses to include actinic keratosis and Poikiloderma of Civatte.  

A complete rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue of entitlement to an increased (compensable) rating for tinea pedis and tinea unguium of the bilateral lower extremities and feet.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

